     Case 3:19-cv-00576-MMD-WGC Document 22 Filed 06/23/20 Page 1 of 2



1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                              * * *
6      JERMAINE JAMAICA CAMPBELL, SR.,                   Case No. 3:19-cv-00576-MMD-WGC
7                                      Petitioner,                   ORDER
8            v.
9      WARDEN RUSSELL, et al.,
10                                 Respondents.
11

12

13          In this habeas corpus action, after a 90-day extension of time (ECF No. 15) and a

14    62-day extension of time (ECF No. 18), Petitioner Jermaine Jamaica Campbell, Sr.,

15    represented by appointed counsel, was due to file an amended petition for writ of habeas

16    corpus by June 22, 2020.

17          On June 22, 2020, Petitioner filed a motion for extension of time (ECF No. 21)

18    requesting a 60-day extension of time, to August 21, 2020, to file his amended petition.

19    Petitioner’s counsel states that the extension of time is necessary because of the recent

20    departure from the office of the Federal Public Defender of the attorney who was handling

21    this case. Respondents do not oppose the motion for extension of time.

22          The Court finds that Campbell’s motion for extension of time is made in good faith

23    and not solely for the purpose of delay, and that there is good cause for the extension of

24    time requested.

25          It is therefore ordered that Petitioner’s motion for extension of time (ECF No. 21)

26    is granted. Petitioner will have until and including August 21, 2020, to file his amended

27    habeas petition.

28    ///


                                                     1
     Case 3:19-cv-00576-MMD-WGC Document 22 Filed 06/23/20 Page 2 of 2



1           It is further ordered that, in all other respects, the schedule for further proceedings

2     set forth in the order entered October 21, 2019 (ECF No. 9) will remain in effect.

3

4           DATED THIS 23rd day of June 2020.
5

6
                                                MIRANDA M. DU
7                                               CHIEF UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
